

117 HR 2802 IH: American Border Rescue Plan Act
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2802IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Pfluger (for himself, Mr. Babin, Mr. McCaul, Mr. Van Drew, Mr. Gooden of Texas, Mr. Jackson, Mr. Guest, Mr. Meijer, Mr. Garbarino, Mr. Arrington, Ms. Van Duyne, and Mr. Gimenez) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo allow amounts made available under the American Rescue Plan Act of 2021 for the Coronavirus State Fiscal Recovery Fund and the Coronavirus Local Fiscal Recovery Fund to be made available to eligible law enforcement agencies for border security, and for other purposes.1.Short titleThis Act may be cited as the American Border Rescue Plan Act. 2.Coronavirus relief funds for border security(a)In generalAmounts made available by the American Rescue Plan Act of 2021 (Public Law 117–2) for the Coronavirus State Fiscal Recovery Fund and the Coronavirus Local Fiscal Recovery Fund may also be made available to eligible law enforcement agencies for the purposes described in subsection (b).(b)PurposesThe purposes in this subsection are the following:(1)Equipment, including maintenance and sustainment costs for enhanced border law enforcement activities.(2)Personnel, including overtime and backfill for law enforcement personnel or non-law enforcement personnel who support enhanced border law enforcement activities.(3)Allowable and approved personnel costs, including salaries, fringe benefits, overtime and backfill for dedicated intelligence analysts supporting Operation Stonegarden operations in support of enhanced border law enforcement activities.(4)Any activity permitted for Operation Stonegarden under—(A)the Department of Homeland Security’s most recent Homeland Security Grant Program Notice of Funding Opportunity; or(B)the Federal Emergency Management Agency’s Preparedness Grants Manual.(5)Any other appropriate activity, as determined by the Secretary.(c)Eligible law enforcement agencies definedThe term eligible law enforcement agencies means a law enforcement agency that is—(1)located in—(A)a State bordering Canada or Mexico; or(B)a State or territory with an international maritime border; and(2)is involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a sector office.